Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This action is in response to the Amendment filled on 07/12/2021. The amendment has been entered. Claims 1, 8, 9, 16, and 20 have been amended and claims 2, 6, 10, 14, and 17 have been cancelled. Claims 1, 3-5, 7-9, 11-13, 15, 16, and 18-20 are pending, with claims 1, 9 and 16 being independent in the instant application.

Response to Arguments
3. 	Applicant's Arguments/Remarks filed on 06/17/2021 on page 8 regarding Drawings have been fully considered and are found persuasive in view of the replacement sheets in accordance with 37 CFR 1.83(a) by the Applicant. 
	Applicant's Arguments/Remarks filed on 06/17/2021 on page 8-10 regarding
35 U.S.C. 101 rejections have been fully considered and are found unpersuasive in view of the amended claims by the Applicant.
	Applicant's Remarks on page 8-9 states: “The Applicants assert that the claims are not directed to an abstract idea, but even if so, are integrated into a practical application. The Office Action states that the claims are directed to a mental process. See Office Action pg. 5 … Generating a GUI is not a mental process. Obtaining a meta file stored in the form an extendable markup language format is not a mental process. 8 Application Serial No.: 16/123,163 Attorney Docket No.: 011371-18119A (2017P06875US)mental process … The claims are not abstract.” 
	Examiner respectfully disagree with the above remark. Examiner made a clear record in last non-final office action on page 5-7 regarding the categorization of claim elements under 101 rejection. Accordingly, generating a GUI is not a mental process, rather it’s an insignificant extra-solution activity (see MPEP 2106.05(a) (iii)). Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;" as evidence that the inclusion of a GUI/display is not a significant improvement to the functioning of a computer. Moreover, “obtaining a meta file stored in the form an extendable markup language format” is not a mental process, instead it’s a mere data gathering activity (See MPEP 2106.05(g)). Therefore, abovementioned claim limitations are not recitations of Abstract idea instead are identified as additional elements that are not significantly more.
	Applicant's Remarks on page 9-10 states: “the current claims are integrated into a practical application of generating useful GUIs for engineering objects. The claims solve a technical problem that arises in a technical field … The application and claims solve this technical problem by providing and then selecting from multiple different preview strategies based on, for example, a pattern of previously selected strategies. Even if the Examiner determines that the obtaining and generating steps are mental processes, the dynamic selection and9 generation of the preview is a practical 
	Examiner respectfully disagree with the above remark. Applicant argued that recited subject matter in the claims solved the technical problem by providing and selecting from multiple different preview strategies i.e. claimed solutions are designed to address problems that arises in a technical field. Examiner would like to clarify that claim language should direct the outcome/solution has been accomplished, and also have to mention the specific solutions has been achieved by the claimed invention. Merely arguing that "the dynamic selection and generation of the preview is a practical application" is not itself sufficient to demonstrate that the invention as claimed, includes a practical application to solve a technical problem. Examiner respectfully reminds Applicant that in order to make a showing of a practical application, the claim language must explicitly claim the argued improvement(s) and explicitly tie the argued claimed specific claim steps to a specific argued improved application. Merely displaying the output/results of an abstract idea is not generally considered a showing of a practical application. The claim language should then explicitly claim the application and outcome of the result being applied9. 	
	Applicant's Remarks on page 10 states: “Finally, the Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103 as discussed below, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.” 
 	Examiner respectfully disagree with the above remark. Examiner respectfully notes that establishing evidence of well-understood, routine, and conventional claim Claim Rejection under 35 U.S.C. §101 for analysis of claim elements identified as well-understood, routine, and conventional, including Berkheimer support.
Therefore, independent claims 1, 9 and 16 as a whole are found to recite a judicial exception and are drawn to an abstract idea.  Applicant’s arguments are respectfully found unpersuasive.  Arguments regarding the rejection 35 U.S.C. 101 for claims 1, 3-5, 7-9, 11-13, 15, 16, and 18-20 are found unpersuasive.  Therefore, the previous rejections regarding to 35 U.S.C. 101 have been maintained and amended in this current office action in response to the amended claims (see the analysis below “Claim Rejection under 35 U.S.C. §101”).
	Applicant's Arguments/Remarks filed on 06/17/2021 on page 10-13 regarding
35 U.S.C. 103 rejections have been fully considered and are found unpersuasive in view of the amended rejection detailed below as necessitated by the amendment to the claims by the Applicant. 
	Applicant's Remarks on page 11 states: “Claim 1, for example, now recites "obtaining, automatically, a meta file stored in the form an extendable markup language format indicating association of one or more preview strategies selected from a plurality of preview strategies with the engineering object from a product lifecycle management database, the plurality of preview strategies comprising at least two of a detailed view, a network view, a function block list, a main screen, or an object view; wherein the one or Isozu, Straub, or Buffet teach these limitations.”
	Examiner respectfully disagree with the above remark. Even, the prior arts Isozu and Buffet do not teach the above mentioned claim limitations of claim 1, however, Straub taught these limitations in page 10 para [0116, 0118], page 11 para [0124, 0125], in FIG. 22-24 and in page 23 para [0251] (see the detailed analysis below “Claim Rejection under 35 U.S.C. §103).
	Applicant's Remarks on page 13 states: “Straub, however does not automatically selecting from a plurality of preview strategies based on a pattern of previous selection of preview strategies for similar types of engineering objects. Rather, Straub teaches manually selecting a template and generating a display of the UI after details are also provided manually by a user.”
	Examiner respectfully disagree with the above remark. The Prior art Straub disclosed in page 23 para [0251]: “FIG. 22 is an illustration of user interface 2200 providing a catalog of services in one embodiment. FIG. 23 is an illustration of user interface 2200 where a developer can add create a UI module based on a selected business object in one embodiment. For example, a developer can add a Workers Service business object and create a Worker UI module. FIG. 24 is an illustration of user interface 2200 after a developer has added a UI module in one embodiment”. Here, the plurality of preview strategies can be seen as a main screen, or an object view selecting from a set of pre-defined templates (e.g., tabs, bottom tabs, pagination, etc.) that can pre-seed the UI for the first page. The UI is then completed by specifying details in the template, while a preview is automatically updated to show the changes … For each item of the catalog that is added to the UI, the user is presented with a list of attributes, and using one or more gestures (e.g., drag and drop, etc.) the user can bind the attributes to UI elements. The user can repeat the process of feature definition …”. Therefore, Straub taught automatically selecting from a plurality of preview strategies based on a pattern of previous selection of preview strategies for similar types of engineering objects in his disclosure. 
	Regarding independent claims 9 and 16 are substantially similar to claim 1, therefore Straub in view of Isozu and Buffet teaches all of the features of claim 9 and 16. Applicant arguments are respectfully found unpersuasive regarding the rejection under 35 U.S.C. 103 for claims 1, 3-5, 7-9, 11-13, 15, 16, and 18-20 and accordingly, the previous rejections regarding to 35 U.S.C. 103 have been maintained and amended in this current office action (see the analysis below “Claim Rejection under 35 U.S.C. §103”) as necessitated by Applicant’s amendments to the claims.



Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 U.S.C. 101
5. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-9, 11-13, 15, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claims under Step 1 are directed towards a method (claims 1, 3-5, 7 and 8), machine or apparatus (claims 9, 11-13 and 15) and computer implemented storage medium (article of manufacture, claims 16 and 18-20). 
             Claim 1 recites:
             A method of dynamically generating a preview of an engineering object in a product lifecycle management environment, the method comprising:  (See step 2A Prong 2)
            receiving a request to display the preview of the engineering object from a user device;     (insignificant extra-solution activity, see step 2B)
            obtaining a meta file indicating association of one or more preview strategies selected from a plurality of preview strategies with the engineering object from a product lifecycle management database,   (data gathering activity)
	 the plurality of preview strategies comprising at least two of a detailed view, a network view, a function block list, a main screen, or an object view;   (non-functional data descriptions)

 and generating a graphical user interface view displaying a preview of the engineering object according to the one or more preview strategies associated with the engineering object.        (insignificant extra-solution activity, see step 2B)
 Step 2A, prong 1:
 The limitations of “the one or more preview strategies are selected from the plurality of preview strategies based on a pattern of previous selection of preview strategies” is an abstract idea because it is directed to a mental process. The above limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind using observation, evaluation, and judgement.” A person could select any preview strategies that is based on a pattern of previous selection by using their judgement and evaluation in person’s own mind. The limitation “the plurality of preview strategies comprising at least two of a detailed view … a main screen, or an object view” is recitation of non-functional data descriptions which does not add anything more to overcome the abstract idea. Accordingly, at step 2A, prong one, the claim 1 is found to recite a judicial exception and is drawn to an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human 
Step 2B:
           The claim, as a whole, is linked to a method of dynamically generating a preview of an engineering object, does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. The limitation “receiving a request to display the preview of the engineering object” amounts to displaying the preview of the engineering object using a generic computer components which falls under insignificant post-solution activity (See MPEP 2106.05(g)). Because simply receive a request from the user to display the preview of the engineering object does not meaningfully limit the claim. The last limitation “generating a graphical user interface view displaying a preview of the engineering object …” is a recitation of insignificant extra-solution activity which is well-understood, routine, conventional activity according to Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (see MPEP §2106.05(d)). The prior art Straub teaches generating a graphical user interface in page 13 para [0139] and page 24 para [0266] to display the preview of the engineering object. Under a broadest reasonable interpretation, the preview of the object may be printed out or displayed on any screen for a human operator to consider. The limitation “obtaining a meta file stored in the form an extendable markup language format indicating 
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
           Independent Claims 9 and 16 are substantially similar to claim 1 and therefore are rejected under the same rationale as stated above.
        	Claims 3-5, 7 and 8 are rejected as a Judicial Exception (JE) since they do not have any limitations that add significantly more than the abstract idea or add any practical application.
           Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 3 “receiving a request for storing the engineering object”, “storing the engineering object along with a meta file …” are recitations of insignificant post-solution activity. Moreover, the limitations “selecting the one or more preview strategies for displaying the preview…., “associating the one or more preview strategies with the engineering object” are recitations of mental process can be performed via pen and paper or in person’s mind. Therefore, claim 3 does not amount to significantly more than the abstract idea.    
          Claims 4 and 5 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitation of claim 4 “selecting the one or more preview strategies based on preset preview preference…” is a step of selecting information, based on types of information. Therefore, this is a mental process. The limitations of 
         Claims 7 and 8 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 7 “determining whether more than one preview strategy is associated with the engineering object, “generating preview images of the engineering object according to the preview strategies;” and “generating the preview of engineering object by combining the preview images…” are recitations of mental process can be performed via pen and paper or in person’s mind. Moreover, the limitations of claim 8 “receiving a request to modify the displayed preview…” and “displaying the preview of the engineering object on the graphical user interface..,” are recitations of insignificant extra-solution activity. Also, the limitation of claim 8 “dynamically generating a preview of the engineering object according to the preview strategy in the request” is recitations of mental process can be performed via pen and paper or in person’s mind. Therefore, claims 7 and 8 do not amount to significantly more than the abstract idea.
          Dependent claims 11-13 and 15 are similar to claims 3-5 and 7 and claims 18-20 are similar to claims 3, 7 and 8 respectively, therefore are rejected under the same rationale as stated above. 
        Therefore, the claims 1, 3-5, 7-9, 11-13, 15, 16, and 18-20 are not patent eligible.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3-5, 7, 8, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (Pub. No. US2016/0092180A1) (hereinafter Straub), in view of Isozu et al. (Patent No. US9123385B2) (hereinafter Isozu) and further in view of Buffet et al. (Patent No. US7814429B2) (hereinafter Buffet). 
Regarding claim 1, Straub teaches obtaining, automatically, a meta file stored in the form an extendable markup language format indicating association of one or more preview strategies selected from a plurality of preview strategies with the engineering object …, (According to para [0007]: “The engineering object may be automation engineering project, runtime objects, human-machine interface (HMI) screen, function block diagram, tag table …”. Straub disclosed about engineering object in page 27 para [0288]: “User interface input devices may include a keyboard, pointing devices such as a mouse or trackball, a touchpad or touch screen incorporated into a display …”. Here, the keyboard, pointing devices such as a mouse or trackball, touchpad or touch screen etc. are HMI screen is defined as engineering object. In page 10 para [0115]: “In one aspect, the view layer represents the UI of the application being developed … For example, Web pages may be sent by the application in response to receiving client requests containing corresponding URLs. The Web pages may then be displayed by a browser on a display unit.” In page 10 para [0116]: “The code files/modules forming the view layer (such as Web pages) may be implemented using one or more of hypertext markup language (“HTML”) … Alternatively, the UI may be implemented using Java components such as Swing, and/or XML.” In in page 10 para [0118]: “A controller layer contains code modules/files that control the flow of the application. Each controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. The desired manner may include the specific Web displayed when links in another Web page are clicked/selected by the user …”. In page 11 para [0124]: “Application control and navigation can also be designed. Diagrammers can be used to visually determine the flow of application control and navigation. Then, an underlying XML file describing the flow can be automatically created … From those entity objects, view objects are created to be used by pages in the application.” Moreover, it has been discussed in page 11 para [0125] that data can be consumed directly from XML files.  Here, Straub discussed Web pages displayed by a browser on a display unit, where client sent the request containing corresponding URLs to view the page. In order to view the Web pages, code files/modules implemented using XML (extendable markup language format), which describes the flow of application control and navigation can be determined automatically. Moreover, each controller object in controller layer (which contains code modules/files that control the flow of the application) contains software instructions or data implemented according to the defined or desired preview strategies. Here, ‘object view’ as one of the preview strategies has been selected by the user (i.e. coding/programming being done through software instructions in meta file like XML). Therefore, it is understood that a meta file stored in extendable markup language or XML format is obtained automatically which indicates at least one defined/desired preview strategy as ‘object view’ (when specific Web pages are displayed by the links in another Web page are clicked/selected by the user) with the engineering object).
Straub teaches the plurality of preview strategies comprising at least two of a detailed view, a network view, a function block list, a main screen, or an object view; (Straub disclosed in page 23 para [0251]: “FIG. 22 is an illustration of user 
wherein Straub teaches the one or more preview strategies are selected from the plurality of preview strategies based on a pattern of previous selection of preview strategies for similar types of engineering objects; (Straub disclosed in page 23 para [0251]: “FIG. 22 is an illustration of user interface 2200 providing a catalog of services in one embodiment. FIG. 23 is an illustration of user interface 2200 where a developer can add create a UI module based on a selected business object in one embodiment. For example, a developer can add a Workers Service business object and create a Worker UI module. FIG. 24 is an illustration of user interface 2200 after a developer has added a UI module in one embodiment”. Here, the plurality of preview strategies can be seen as a main screen, or an object view in FIG. 22 where business object for ‘workers’ being selected by the user. Another preview strategy as ‘detailed view’ can be seen in FIG. 24, which got created when user added/created a UI module (in FIG. 23) that is based on a selected business object (in FIG. 22). The ‘detailed view’ Straub disclosed in page 27 para [0288] that user interface input devices may include the keyboard, pointing devices such as a mouse or trackball, touchpad or touch screen etc. are HMI screen which is defined as engineering object. Therefore, one or more preview strategies are selected for similar types of engineering objects (HMI screen in this scenario)).
and Straub teaches generating a graphical user interface view displaying a preview of the engineering object according to the one or more preview strategies associated with the engineering object. (Straub disclosed in page 13 para [0139]: “In various embodiments, computing device 202 may be configured to execute and operate one or more applications such as a web browser, a client application, a proprietary client application … Client applications may be accessible or operated via one or more network(s). Applications may include a graphical UI (“GUI”) for operating the application.” In page 24 para [0266]: “In step 2650, an interactive preview of the user interface is generated using the first image and the second image.” Moreover, in page 24 para [0267]: “In one aspect, application development framework 124 gives users high fidelity screen shots that can be updated in real time by the user … Thus, application development framework 124 gets the best features … quick to render screenshots that show exactly how the screen will look like on a native User interface output devices may include a display subsystem, indicator lights, or non-visual displays such as audio output devices, etc. The display subsystem may be a … (LCD) or plasma display, a projection device, a touchscreen, and the like. In general, use of the term “output device' is intended to include all possible types of devices and mechanisms for outputting information from computer system 3200 to a user or other computer.” It has been discussed above that a preview of the user interface is generated using the first image (where first image can be generated by rending one or more screenshots associated with an application template) and the second image (where dynamic layers of the user interface portions of the UI can be change based on the declarative information provided by the developer/user). The user can have the screen shot or preview of the features to observe how the screen would look like on a mobile device i.e. user can have the preview on a graphical user interface (GUI) which is generated by the preview of first and second images. Moreover, in any computer system the user interface has output devices that include a display subsystem such as LCD) or plasma display, a touchscreen etc. that means preview of the engineering object (as an example, HMI screen or touchscreen as engineering object) generated in graphical user interface (GUI))
However, Straub doesn’t explicitly teach A method of dynamically generating a preview of an engineering object …, the method comprising: receiving a request to display the preview of the engineering object from a user device;
Isozu teaches A method of dynamically generating a preview of an engineering object …, the method comprising: (Isozu disclosed in col. 2 lines 5-9: “an information processing method, a program, and a surveillance system that are capable of supporting users to efficiently grasp important scenes of one or more moving image contents.” In col. 6 lines 16-21: “A preview-image display unit 125 executes such a process as to generate preview images, which correspond to thumbnail images displayed as operation-object thumbnails, from a corresponding frame or a corresponding thumbnail image of each of the moving image contents, and display the preview images.” Here, the preview of engineering object as ‘thumbnail images’ has been generated dynamically by the preview-image display unit and Isozu discussed about the information processing method, where users can have the intellectual hold of their desired preview of engineering object);
 Isozu teaches receiving a request to display the preview of the engineering object from a user device (Isozu disclosed in col. 5 lines 58-67 and col. 6 lines 1-4: “a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and directly input comment information pieces. A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” In col. 6 lines 12-21: “the thumbnail  According to Fig. 2, in Isozu’s disclosure moving image-content analysis unit 123 sends moving image contents, bookmark object information pieces etc. as ‘engineering object’ to the thumbnail management database and this database sends all these engineering object to the preview-image display unit. Therefore, the request or instruction by the user has been received to display the preview of the engineering object as thumbnail image);
Therefore, Straub and Isozu are analogous because they are related to generate a preview of an object in a graphical user interface (GUI). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Straub and Isozu before him or her, to modify the generating a graphical user interface (GUI) to display the preview strategies of Straub to include the receiving of a request to display the preview of the engineering object of Isozu because “A thumbnail display unit is invoked when the user instructs thumbnail-image listing for search for scenes and this display unit refers to the thumbnail management database and arranges, in a single horizontal row in a time-stamp order … to display them as a lateral thumbnail line.” The suggestion/motivation for doing so would have been obvious and such motivation is found by Isozu (Isozu disclosed in col. Isozu with Straub to obtain the invention as specified in the instant claim(s).
	However, Straub and Isozu don’t teach an engineering object in a product lifecycle management environment; the engineering object from a product lifecycle management database;
Buffet teaches … an engineering object in a product lifecycle management environment (According to Spec. para [0007]: “The product lifecycle management environment provides for the user to perform end-to-end activities related to automation engineering including but not limited to creating engineering objects using an engineering tool, storing the engineering objects and associated information in a product lifecycle management database, managing the information associated with the engineering objects, providing reuse of the engineering objects in a multi-user environment.” Buffet disclosed in col. 2 page 8-16: “In computer-aided techniques, the graphical user interface (GUI) plays an important role as regards the efficiency of the technique. PLM stands for Product Lifecycle Management which refers to a business strategy that helps companies to share product data, apply common processes, and leverage corporate knowledge for the development of products from conception to the end of their life, across the concept of extended enterprise.” Moreover, Buffet mentioned about “PLM computer application such as the PLM solution”, “PLM groups” “PLM workplace tree”, which indicates that he disclosed about product lifecycle management environment in his invention. Buffet discussed about the generated preview of the engineering object such as collaborative work of the involved distributed team in the PLM environment (as discussed above));
Buffet teaches … the engineering object from a product lifecycle management database (Buffet disclosed in col. 2 lines 39-45: “Such PLM solutions comprise a relational database of products. The database comprises a set of textual data and relations between the data. Data typically include technical data related to the products said data being ordered in a hierarchy of data and are indexed to be searchable. The data are representative of the modeled objects, which are often modeled products and processes.” In col. 7 lines 27-36: “Another software tool 5 in the form of a compass with four different fields is displayed in the lower right portion of the workspace. This tool is also of immersive type thereby indicating to the user that it makes part of the PLM application. Tool 5 enables the user to render the displayed object 1 according to various attributes using a PLM database, said database containing modeled objects and relations between said modeled objects. The modeled objects are associated to a set of values of attributes stored in the database or computable based on relations involving said modeled objects.” Here, the modeled objects are as engineering object and these objects are displayed to the user to view from the PLM database).
Therefore, Straub, Isozu and Buffet are analogous because they are related to generate a preview of an engineering object through graphical user interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Straub, Isozu and Buffet before him or her, to modify the generating a preview of an engineering object in GUI of Straub and Isozu to include the plurality of preview strategies with the engineering object from a product lifecycle management database or environment of Buffet because “to lead a single session versus multiple collaborators, and in such a case multiple received objects could Buffet (Buffet disclosed in col. 14 lines 27-32). Therefore, it would have been obvious to combine Buffet with Straub and Isozu to obtain the invention as specified in the instant claim(s).
 Regarding claim 3, Straub, Isozu and Buffet teach The method of claim 1, further comprising: Straub teaches the engineering object along with a meta file indicating association of the one or more preview strategies with the engineering object (Straub disclosed in page 10 para [0118]: “A controller layer contains code modules/files that control the flow of the application. Each controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. The desired manner may include the specific Web pages to be displayed when links in another Web page are clicked/selected by the user, the page to be displayed when errors occur during execution, indicating the specific data to be stored/retrieved, etc.” Here, the code modules/files in the controller layer is ‘meta file’ because it contains the controller for the flow of the application. The controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. Here, presenting information in the view layer according to a desired manner is indicating the preview strategy of engineering object (controller object in this example). The desired manner or the preview strategy includes by displaying specific Web pages when it clicked/selected by the user. Therefore, the preview strategy (desired manner of displaying specific Web pages) with the engineering 
          However, Straub doesn’t teach receiving a request for storing the engineering object; selecting the one or more preview strategies for displaying the preview of the engineering object from the plurality of preview strategies using attributes associated with the one or more preview strategies; associating the one or more preview strategies with the engineering object; 
           Isozu teaches receiving a request for storing the engineering object (Isozu disclosed in col. 5 lines 6-14: “The bookmark-object information pieces each include a positional information piece with regard to a highlight object in a frame space and a readable comment information piece such as a reason for addition of the bookmarks. As such information pieces with regard to thumbnail images, information pieces prepared in other user's apparatuses, such as a social bookmark, may be obtained in the information processing apparatus 100 and stored in the thumbnail management database 121 to be used.” In col. 5 lines 57-67: “without using the moving image-content analysis unit 123, a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and directly input comment information pieces. A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121” Here, ‘information pieces with regard to thumbnail images’ and ‘bookmark-object 
          Isozu teaches selecting the one or more preview strategies for displaying the preview of the engineering object from the plurality of preview strategies using attributes associated with the one or more preview strategies (According to Spec. para [0031]: “the attributes associated with the strategy may include unique identifier, modules to be loaded when the preview strategy is executed, and type of engineering objects that are allowed for associating a particular preview strategy.” Isozu disclosed in col. 4 lines 55-61: “As illustrated in FIG. 3, the thumbnail management database 121 stores, as information pieces for management of thumbnail images, content IDs, content names, file names of thumbnail images, time stamps, bookmark flags, bookmark object information pieces, and the like. The content IDs are information pieces for identification of moving image contents.” In col. 7 lines 62-67: The moving image contents are arrayed from top to bottom in the vertical thumbnail line 232 in an ascending or descending order of a content ID. The content ID is a number added to each of the moving image contents in the ascending order of preparation of thumbnail images by the thumbnail preparation unit 122.” Here, content IDs are as unique identifier for identification of moving image contents. The engineering object as ‘moving image contents’ are arrayed from top to bottom in an ascending or descending order (which is indicating one or more preview strategies) that is based on the content IDs or the attributes associated with the preview strategies);
Isozu teaches associating the one or more preview strategies with the engineering object (Isozu disclosed in col. 5 lines 64-67 and col. 6 lines 1-4: “A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” Moreover, col. 6 lines 5-15: “In addition, the thumbnail display unit 124 executes such a process as to arrange, in a single vertical row, thumbnail images each added with a bookmark in thumbnail-image time series of one or more moving image contents, and display them as a vertical thumbnail line. Hereinafter, the thumbnail images each added with a bookmark are referred to as ‘important thumbnail images.’ In this embodiment, the thumbnail display unit 124 arranges respective important thumbnail images of the moving image contents in a single vertical line so as to display them as the vertical thumbnail line”. When thumbnail display unit arranges thumbnail-image in a single horizontal row in a time-stamp order, in a single vertical row or thumbnail-image time series of one moving image content to display them as a lateral thumbnail line, all of these indicates that one or more preview strategies (type of preview to be displayed for the thumbnail image) got associated with the engineering object (thumbnail images));    
	Therefore, Straub and Isozu are analogous because they are related to generate a preview of an object in a graphical user interface (GUI). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Straub and Isozu before him or her, to modify the Straub to include the receiving of a request to display the preview of the engineering object of Isozu because “A thumbnail display unit is invoked when the user instructs thumbnail-image listing for search for scenes and this display unit refers to the thumbnail management database and arranges, in a single horizontal row in a time-stamp order … to display them as a lateral thumbnail line.” The suggestion/motivation for doing so would have been obvious and such motivation is found by Isozu (Isozu disclosed in col. 5 lines 64-67 and col. 6 lines 1-4). Therefore, it would have been obvious to combine Isozu with Straub to obtain the invention as specified in the instant claim(s).    
          However, Straub and Isozu don’t teach storing the engineering object … in the product lifecycle management database.
	Buffet teach storing the engineering object … in the product lifecycle management database (Buffet disclosed in col. 2 lines 39-45: “Such PLM solutions comprise a relational data base of products. The database comprises a set of textual data and relations between the data. Data typically include technical data related to the products said data being ordered in a hierarchy of data and are indexed to be searchable. The data are representative of the modeled objects, which are often modeled products and processes.” In col. 7 lines 27-36: “Another software tool 5 in the form of a compass with four different fields is displayed in the lower right portion of the workspace. This tool is also of immersive type thereby indicating to the user that it makes part of the PLM application. Tool 5 enables the user to render the displayed object 1 according to various attributes using a PLM database, said database containing modeled objects and relations between said modeled objects. The modeled objects are 
Therefore, Straub, Isozu and Buffet are analogous because they are related to generate a preview of an engineering object through graphical user interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Straub, Isozu and Buffet before him or her, to modify the generating a preview of an engineering object in GUI of Straub and Isozu to include the plurality of preview strategies with the engineering object from a product lifecycle management database or environment of Buffet because “to lead a single session versus multiple collaborators, and in such a case multiple received objects could be seen and displayed through a single viewfinder 6, allowing to preview the collaborative work of the involved distributed team.” The suggestion/motivation for doing so would have been obvious and such motivation is found by Buffet (Buffet disclosed in col. 14 lines 27-32). Therefore, it would have been obvious to combine Buffet with Straub and Isozu to obtain the invention as specified in the instant claim(s).
        Regarding claim 4, Straub, Isozu and Buffet teach The method of claim 1, wherein Isozu teaches selecting the one or more preview strategies for displaying the preview of the engineering object comprises:  selecting the one or more preview strategies based on preset preview preference corresponding to type of engineering object (Isozu disclosed in col. 5 lines 49-63: “the moving image-content 
	Regarding claim 5, Straub, Isozu and Buffet teach The method of claim 1, wherein Isozu teaches selecting the one or more preview strategies for displaying the preview of the engineering object comprises: (Isozu disclosed in col. 5 lines 49-63: “the moving image-content analysis unit 123 is capable of generating the following as the bookmark-object information pieces: positional information pieces of highlight objects such as moving bodies in frame spaces which are detected in frames as the important scenes, and readable comment information pieces such as reasons for addition of bookmarks, and then registering the bookmark-object information pieces into the thumbnail management database 121. Still further, without using the moving image-content analysis unit 123, a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and directly input comment information pieces.” In col. 5 lines 64-67 and col. 6 lines 1-4: “A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” Here, thumbnail-image as engineering object got selected by the user to display as ‘single horizontal row in a time-stamp order, thumbnail-image time series of one moving image content to display them as a lateral thumbnail line’ are indicating one or more preview strategies).
            Isozu teaches selecting the one or more preview strategies based on profile data of users likely to access the engineering object (For purposes of applying prior art and to facilitate compact prosecution, Examiner construes ‘profile data of users’ as a Isozu disclosed in col. 12 lines 60-67 and col. 13 lines 1-4: “There are various systems that give a priority to each thumbnail image. Among those, such a method can be given in which smiles are used as a reference. In this method, for example, peoples’ smiles are detected from frames with use of an image-recognition technology, and the number of smiles is calculated. Then, a smile degree is calculated based on, for example, sizes of the smiles and a matching degree with respect to reference patterns of smiles. At least one of the smile number and the smile degree is adopted in accordance with a user's setting, and high priorities are given to thumbnail images in the descending order of a value of the smile number or the smile degree.” Here, user's setting is as profile data of users which has been used to access the engineering object or thumbnail image and patterns of smiles is the preview strategy, which can be selected according to the user's setting)
	Regarding claim 7, Straub, Isozu and Buffet teach The method of claim 1, wherein Isozu teaches generating the preview of the engineering object according to the determined preview strategies comprises: (Isozu disclosed in col. 6 lines 16-31: “A preview-image display unit 125 executes such a process as to generate preview images, which correspond to thumbnail images displayed as operation-object thumbnails, from a corresponding frame or a corresponding thumbnail image of each of the moving image contents, and display the preview images. Further, the preview-image display unit 125 is capable of generating, when bookmark-object information pieces are registered in the thumbnail management database 121 correspondingly to the thumbnail images displayed as the operation-object thumbnails, a point mark for indicating a position of a highlight object based on a positional 
         Isozu teaches determining whether more than one preview strategy is associated with the engineering object, generating preview images of the engineering object according to the respective preview strategies (Isozu disclosed in col. 5 lines 64-67 and col. 6 lines 1-4: “A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” Moreover, col. 6 lines 5-15: “In addition, the thumbnail display unit 124 executes such a process as to arrange, in a single vertical row, thumbnail images each added with a bookmark in thumbnail-image time series of one or more moving image contents, and display them as a vertical thumbnail line. Hereinafter, the thumbnail images each added with a bookmark are referred to as 
         and Isozu teaches generating the preview of engineering object by combining the preview images of the engineering object (Isozu disclosed in col. 13 lines 28-35: “In surveillance systems, with regard to point marks, which are combined into a preview image of a surveillance video taken by a surveillance camera, on highlight objects, it is convenient to collectively display all the point marks regardless of point marks on a highlight object existing in a preview image being displayed and past point marks accumulated previous to a time point of a thumbnail image corresponding to the preview image.” Here, the engineering object is point marks, which got combined into a preview image of a surveillance video, got generated by a surveillance camera. All the point marks on highlight objects collectively displayed as thumbnail image corresponding to the preview image (as discussed above).
Straub, Isozu and Buffet teach The method of claim 1, further comprising: 
           Isozu teaches receiving a request to modify the displayed preview of engineering object from the user device, wherein the request to modify the preview comprises a preview strategy for displaying preview of the engineering object (Isozu disclosed in col. 10 lines 6-10: “The user-interface controller 126 receives the instruction of the upward, downward, leftward, or rightward shift with respect to the operation-object thumbnail 233 from the user via the operation input unit 106, and transmits contents of the instruction to the thumbnail display unit 124.” In col. 10 lines 38-44: “an array of the respective thumbnail images of the different moving image contents, which is displayed on the vertical thumbnail line 232, is updated by the instruction of the upward or downward shift with respect to the operation-object thumbnail 233 (second instruction). Further, in accordance with the update, moving image contents assigned to the lateral thumbnail line are changed.” Therefore, the instruction or modify the displayed preview of engineering object such as ‘thumbnail images of the different moving image contents’ has been received from the user device through user-interface controller and preview strategy is the instruction of the upward or downward shift got updated or modified for displaying preview moving image contents);          
         Isozu teaches dynamically generating a preview of the engineering object according to the preview strategy in the request (Isozu disclosed in col. 6 lines 32-52: “A user-interface controller 126 transmits an instruction of a leftward or rightward shift with respect to the operation object thumbnail as a first instruction to the thumbnail display unit 124, and transmits an instruction of an upward or downward shift with 
         and Isozu teaches displaying the preview of the engineering object on the graphical user interface of the user device (Isozu disclosed in col. 5 lines 58-67 and col. 6 lines 1-4: “a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object  According to Fig. 2 in Isozu’s disclosure, moving image-content analysis unit 123 sends moving image contents, bookmark object information pieces etc. as ‘engineering object’ to the thumbnail management database and this database sends all these engineering object to the preview-image display unit. That means the above-mentioned engineering object got displayed as a preview on a GUI (graphical user interface) of the user device).
	Regarding claim 16, Straub teaches A non-transitory computer implemented storage medium, having machine-readable instructions stored therein, that when executed by at least one processor, cause the processor to: (Straub disclosed in page 12 para [0133]: “Cloud computer system 210 may include one or more memory storage devices and one or more processors. A memory storage device can be 
Straub teaches obtain a meta file indicating association of one or more preview strategies selected from a plurality of preview strategies with the engineering object …, (According to para [0007]: “The engineering object may be automation engineering project, runtime objects, human-machine interface (HMI) screen, function block diagram, tag table …”. Straub disclosed about engineering object in page 27 para [0288]: “User interface input devices may include a keyboard, pointing devices such as a mouse or trackball, a touchpad or touch screen incorporated into a display …”. Here, the keyboard, pointing devices such as a mouse or trackball, touchpad or touch screen etc. are HMI screen is defined as engineering object. In page 10 para [0115]: “In one aspect, the view layer represents the UI of the application being developed … For example, Web pages may be sent by the application in response to receiving client requests containing corresponding URLs. The Web pages may then be displayed by a browser on a display unit.” In page 10 para [0118]: “A controller layer contains code modules/files that control the flow of the application. Each controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. The desired manner may include the specific Web pages to be displayed when links in another Web page are clicked/selected by the user …”. In page 11 para [0124]: “Application control and automatically created. A resource library can be used to allow a developer to view and use imported libraries by simply dragging and dropping them into the application. From database tables, entity objects can be created using wizards or dialogs. From those entity objects, view objects are created to be used by pages in the application.” Here, Straub discussed Web pages displayed by a browser on a display unit, where client sent the request containing corresponding URLs to view the page. In order to view the Web pages, code files/modules implemented using XML (extendable markup language format) as meta file, which describes the flow of application control and navigation can be determined automatically. Moreover, each controller object in controller layer (which contains code modules/files that control the flow of the application) contains software instructions or data implemented according to the defined or desired preview strategies. Here, ‘object view’ as one of the preview strategies has been selected by the user. Therefore, it is understood that a meta file is obtained which indicates the at least one defined/desired preview strategy as ‘object view’ (when specific Web pages are displayed by the links in another Web page are clicked/selected by the user) with the engineering object).
Straub teaches the plurality of preview strategies comprising at least two of a detailed view, a network view, a function block list, a main screen, or an object view; (Straub disclosed in page 23 para [0251]: “FIG. 22 is an illustration of user interface 2200 providing a catalog of services in one embodiment. FIG. 23 is an illustration of user interface 2200 where a developer can add create a UI module based 
wherein Straub teaches the one or more preview strategies are selected from the plurality of preview strategies based on a pattern of previous selection of preview strategies for similar types of engineering objects; (Straub disclosed in page 23 para [0251]: “FIG. 22 is an illustration of user interface 2200 providing a catalog of services in one embodiment. FIG. 23 is an illustration of user interface 2200 where a developer can add create a UI module based on a selected business object in one embodiment. For example, a developer can add a Workers Service business object and create a Worker UI module. FIG. 24 is an illustration of user interface 2200 after a developer has added a UI module in one embodiment”. Here, the plurality of preview strategies can be seen as a main screen, or an object view in FIG. 22 where business object for ‘workers’ being selected by the user. Another preview strategy as ‘detailed view’ can be seen in FIG. 24, which got created when user added/created a UI module (in FIG. 23) that is based on a selected business object (in FIG. 22). The ‘detailed view’ as one of the preview strategy (seen in FIG. 24) got selected by the user/developer when he/she selected the business object in FIG. 22, “Workers Service business Straub disclosed in page 27 para [0288] that user interface input devices may include the keyboard, pointing devices such as a mouse or trackball, touchpad or touch screen etc. are HMI screen which is defined as engineering object. Therefore, one or more preview strategies are selected for similar types of engineering objects (HMI screen in this scenario)).
and Straub teaches generate a graphical user interface view displaying a preview of the engineering object according to the one or more preview strategies associated with the engineering object. (Straub disclosed in page 13 para [0139]: “In various embodiments, computing device 202 may be configured to execute and operate one or more applications such as a web browser, a client application, a proprietary client application … Client applications may be accessible or operated via one or more network(s). Applications may include a graphical UI (“GUI”) for operating the application.” In page 24 para [0266]: “In step 2650, an interactive preview of the user interface is generated using the first image and the second image.” Moreover, in page 24 para [0267]: “In one aspect, application development framework 124 gives users high fidelity screen shots that can be updated in real time by the user … Thus, application development framework 124 gets the best features … quick to render screenshots that show exactly how the screen will look like on a native mobile device, along with the ability to live edit the screenshot.” In page 29 para [0290]: “User interface output devices may include a display subsystem, indicator lights, or touchscreen, and the like. In general, use of the term “output device' is intended to include all possible types of devices and mechanisms for outputting information from computer system 3200 to a user or other computer.” It has been discussed above that a preview of the user interface is generated using the first image (where first image can be generated by rending one or more screenshots associated with an application template) and the second image (where dynamic layers of the user interface portions of the UI can be change based on the declarative information provided by the developer/user). The user can have the screen shot or preview of the features to observe how the screen would look like on a mobile device i.e. user can have the preview on a graphical user interface (GUI) which is generated by the preview of first and second images. Moreover, in any computer system the user interface has output devices that include a display subsystem such as LCD) or plasma display, a touchscreen etc. that means preview of the engineering object (as an example, HMI screen or touchscreen as engineering object) generated in graphical user interface (GUI))
However, Straub doesn’t explicitly teach receive a request to display the preview of the engineering object from a user device;
Isozu teaches receive a request to display the preview of the engineering object from a user device (Isozu disclosed in col. 5 lines 58-67 and col. 6 lines 1-4: “a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and  According to Fig. 2, in Isozu’s disclosure moving image-content analysis unit 123 sends moving image contents, bookmark object information pieces etc. as ‘engineering object’ to the thumbnail management database and this database sends all these engineering object to the preview-image display unit. Therefore, the request or instruction by the user has been received to display the preview of the engineering object as thumbnail image);
Therefore, Straub and Isozu are analogous because they are related to generate a preview of an object in a graphical user interface (GUI). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Straub and Isozu before him or her, to modify the generating a graphical user interface (GUI) to display the preview strategies of Straub to include the receiving of a request to display the preview of the engineering object of Isozu because “A thumbnail display unit is invoked when the user instructs thumbnail-image listing for search for scenes and this display unit refers to the thumbnail management database and arranges, in a single horizontal row in a time-stamp order … to display them as a lateral thumbnail line.” The suggestion/motivation for doing so would have been obvious and such motivation is found by Isozu (Isozu disclosed in col. 5 lines 64-67 and col. 6 lines 1-4). Therefore, it would have been obvious to combine Isozu with Straub to obtain the invention as specified in the instant claim(s).
	However, Straub and Isozu don’t teach … the engineering object from a product lifecycle management database,
          Buffet teaches … the engineering object from a product lifecycle management database, (Buffet disclosed in col. 2 lines 39-45: “Such PLM solutions comprise a relational database of products. The database comprises a set of textual data and relations between the data. Data typically include technical data related to the products said data being ordered in a hierarchy of data and are indexed to be searchable. The data are representative of the modeled objects, which are often modeled products and processes.” In col. 7 lines 27-36: “Another software tool 5 in the form of a compass with four different fields is displayed in the lower right portion of the workspace. This tool is also of immersive type thereby indicating to the user that it makes part of the PLM application. Tool 5 enables the user to render the displayed object 1 according to various attributes using a PLM database, said database containing modeled objects and relations between said modeled objects. The modeled objects are associated to a set of values of attributes stored in the database or computable based on relations involving said modeled 
Therefore, Straub, Isozu and Buffet are analogous because they are related in generating a preview of an engineering object through graphical user interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Straub, Isozu and Buffet before him or her, to modify the generating a preview of an engineering object in GUI of Straub and Isozu to include the plurality of preview strategies with the engineering object from a product lifecycle management database or environment of Buffet because “to lead a single session versus multiple collaborators, and in such a case multiple received objects could be seen and displayed through a single viewfinder 6, allowing to preview the collaborative work of the involved distributed team.” The suggestion/motivation for doing so would have been obvious and such motivation is found by Buffet (Buffet disclosed in col. 14 lines 27-32). Therefore, it would have been obvious to combine Buffet with Straub and Isozu to obtain the invention as specified in the instant claim(s).
Regarding claims 18-20, Straub, Isozu and Buffet teach The storage medium of claim 16 are incorporating the rejections of claims 3, 7 and 8 respectively because claims 18-20 have substantial similar claim language as claims 3,7 and 8), therefore claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Straub, Isozu and Buffet  as discussed above for substantially similar rationale.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Straub and Buffet. 
Regarding claim 9, Straub teaches An apparatus comprising: a processor (Straub disclosed in page 12 para [0133]: “Cloud computer system 210 may include one or more memory storage devices and one or more processors.” Here, the computer system is an apparatus or device that comprises a memory and a processor);
	Straub teaches a memory coupled to the processor, wherein the memory comprises a preview generation module stored in the form of machine-readable instructions executable by the processor, wherein the preview generation module is configured to: (Straub disclosed in page 12 para [0133]: “A memory storage device can be accessible to the processor and can include instructions stored thereon which, when executed by the processor, cause the processor to implement one or more operations disclosed herein.” Here, the memory is a storage device that is accessible to the processor which means memory is coupled to the processor and the stored instructions in the memory are executed by the processor, causes the processor to implement one or more operations. Since preview generation module stored in the form of machine-readable instructions and it is stored in the memory and executable by the processor (as discussed above)).
Straub teaches obtaining, automatically, a meta file stored in the form an extendable markup language format indicating association of one or more preview strategies selected from a plurality of preview strategies with the engineering object …, (According to para [0007]: “The engineering object may be automation engineering project, runtime objects, human-machine interface (HMI) screen, function block diagram, tag table …”. Straub disclosed about engineering object in page 27 para [0288]: “User interface input devices may include a keyboard, pointing touchpad or touch screen incorporated into a display …”. Here, the keyboard, pointing devices such as a mouse or trackball, touchpad or touch screen etc. are HMI screen is defined as engineering object. In page 10 para [0115]: “In one aspect, the view layer represents the UI of the application being developed … For example, Web pages may be sent by the application in response to receiving client requests containing corresponding URLs. The Web pages may then be displayed by a browser on a display unit.” In page 10 para [0116]: “The code files/modules forming the view layer (such as Web pages) may be implemented using one or more of hypertext markup language (“HTML”) … Alternatively, the UI may be implemented using Java components such as Swing, and/or XML.” In in page 10 para [0118]: “A controller layer contains code modules/files that control the flow of the application. Each controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. The desired manner may include the specific Web pages to be displayed when links in another Web page are clicked/selected by the user …”. In page 11 para [0124]: “Application control and navigation can also be designed. Diagrammers can be used to visually determine the flow of application control and navigation. Then, an underlying XML file describing the flow can be automatically created. A resource library can be used to allow a developer to view and use imported libraries by simply dragging and dropping them into the application. From database tables, entity objects can be created using wizards or dialogs. From those entity objects, view objects are created to be used by pages in the application.” Moreover, it has been discussed in page 11 para [0125] that data can be consumed directly from XML files.  Here, Straub discussed Web pages 
Straub teaches the plurality of preview strategies comprising at least two of a detailed view, a network view, a function block list, a main screen, or an object view; (Straub disclosed in page 23 para [0251]: “FIG. 22 is an illustration of user interface 2200 providing a catalog of services in one embodiment. FIG. 23 is an illustration of user interface 2200 where a developer can add create a UI module based on a selected business object in one embodiment. For example, a developer can add a Workers Service business object and create a Worker UI module. FIG. 24 is an illustration of user interface 2200 after a developer has added a UI module in one embodiment”. Here, the plurality of preview strategies can be seen as a main screen, or an object view in FIG. 22 where business object for ‘workers’ being selected by the 
wherein Straub teaches the one or more preview strategies are selected from the plurality of preview strategies based on a pattern of previous selection of preview strategies for similar types of engineering objects; (Straub disclosed in page 23 para [0251]: “FIG. 22 is an illustration of user interface 2200 providing a catalog of services in one embodiment. FIG. 23 is an illustration of user interface 2200 where a developer can add create a UI module based on a selected business object in one embodiment. For example, a developer can add a Workers Service business object and create a Worker UI module. FIG. 24 is an illustration of user interface 2200 after a developer has added a UI module in one embodiment”. Here, the plurality of preview strategies can be seen as a main screen, or an object view in FIG. 22 where business object for ‘workers’ being selected by the user. Another preview strategy as ‘detailed view’ can be seen in FIG. 24, which got created when user added/created a UI module (in FIG. 23) that is based on a selected business object (in FIG. 22). The ‘detailed view’ as one of the preview strategy (seen in FIG. 24) got selected by the user/developer when he/she selected the business object in FIG. 22, “Workers Service business object”, as an example here. This preview strategy is based on the pattern of previous selection of preview strategy “main screen, or an object view” (assuming in FIG. 22 is a main screen for an business object to view). Since, it has been mentioned earlier Straub disclosed in page 27 para [0288] that user interface input devices may include the keyboard, pointing devices such as a mouse or trackball, touchpad or touch screen 
and Straub teaches generating a graphical user interface view displaying a preview of the engineering object according to the one or more preview strategies associated with the engineering object. (Straub disclosed in page 13 para [0139]: “In various embodiments, computing device 202 may be configured to execute and operate one or more applications such as a web browser, a client application, a proprietary client application … Client applications may be accessible or operated via one or more network(s). Applications may include a graphical UI (“GUI”) for operating the application.” In page 24 para [0266]: “In step 2650, an interactive preview of the user interface is generated using the first image and the second image.” Moreover, in page 24 para [0267]: “In one aspect, application development framework 124 gives users high fidelity screen shots that can be updated in real time by the user … Thus, application development framework 124 gets the best features … quick to render screenshots that show exactly how the screen will look like on a native mobile device, along with the ability to live edit the screenshot.” In page 29 para [0290]: “User interface output devices may include a display subsystem, indicator lights, or non-visual displays such as audio output devices, etc. The display subsystem may be a … (LCD) or plasma display, a projection device, a touchscreen, and the like. In general, use of the term “output device' is intended to include all possible types of devices and mechanisms for outputting information from computer system 3200 to a user or other computer.” It has been discussed above that a preview of the user 
However, Straub doesn’t explicitly teach … an engineering object from a product lifecycle management database, 
Buffet teaches an engineering object from a product lifecycle management database (Buffet disclosed in col. 2 lines 39-45: “Such PLM solutions comprise a relational data base of products. The database comprises a set of textual data and relations between the data. Data typically include technical data related to the products said data being ordered in a hierarchy of data and are indexed to be searchable. The data are representative of the modeled objects, which are often modeled products and processes.” In col. 7 lines 27-36: “Another software tool 5 in the form of a compass with four different fields is displayed in the lower right portion of the workspace. This tool is also of immersive type thereby indicating to the user that it makes part of the PLM 
Therefore, Straub and Buffet are analogous because they are related in generating a preview of an engineering object through graphical user interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Straub and Buffet before him or her, to modify the generating a preview strategies with the engineering object in GUI of Straub to include the preview with the engineering object from a product lifecycle management database or environment of Buffet because “to lead a single session versus multiple collaborators, and in such a case multiple received objects could be seen and displayed through a single viewfinder 6, allowing to preview the collaborative work of the involved distributed team.” The suggestion/motivation for doing so would have been obvious and such motivation is found by Buffet (Buffet disclosed in col. 14 lines 27-32). Therefore, it would have been obvious to combine Buffet with Straub and Isozu to obtain the invention as specified in the instant claim(s).
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Straub and Buffet and further in view of Isozu.
Regarding claims 11, Straub and Buffet teach The apparatus of claim 9, wherein Straub teaches the preview generation module is configured to: (Straub disclosed in page 12 para [0133]: “A memory storage device can be accessible to the processor and can include instructions stored thereon which, when executed by the processor, cause the processor to implement one or more operations disclosed herein.” Here, the memory is a storage device that is accessible to the processor which means memory is coupled to the processor and the stored instructions in the memory are executed by the processor, causes the processor to implement one or more operations. Since preview generation module stored in the form of machine-readable instructions and it is stored in the memory and executable by the processor (as discussed above)).
Straub teaches … the engineering object along with a meta file indicating association of the one or more preview strategies with the engineering object … (Straub disclosed in page 10 para [0118]: “A controller layer contains code modules/files that control the flow of the application. Each controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. The desired manner may include the specific Web pages to be displayed when links in another Web page are clicked/selected by the user, the page to be displayed when errors occur during execution, indicating the specific data to be stored/retrieved, etc.” Here, the code modules/files in the controller layer is ‘meta file’ because it contains the controller for the flow of the application. The controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. Here, presenting information in the view layer according to a desired manner is indicating the preview strategy of engineering object (controller object in this 
However, Straub doesn’t teach store the engineering object … in the product lifecycle management database. 
Buffet teach store the engineering object … in the product lifecycle management database. (Buffet disclosed in col. 2 lines 39-45: “Such PLM solutions comprise a relational data base of products. The database comprises a set of textual data and relations between the data. Data typically include technical data related to the products said data being ordered in a hierarchy of data and are indexed to be searchable. The data are representative of the modeled objects, which are often modeled products and processes.” In col. 7 lines 27-36: “Another software tool 5 in the form of a compass with four different fields is displayed in the lower right portion of the workspace. This tool is also of immersive type thereby indicating to the user that it makes part of the PLM application. Tool 5 enables the user to render the displayed object 1 according to various attributes using a PLM database, said database containing modeled objects and relations between said modeled objects. The modeled objects are associated to a set of values of attributes stored in the database or computable based on relations involving said modeled objects.” Here, the modeled objects are as engineering object and these objects are displayed to the user to view from the PLM database).

Straub and Buffet are analogous because they are related in generating a preview of an engineering object through graphical user interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Straub and Buffet before him or her, to modify the generating a preview strategies with the engineering object in GUI of Straub to include the preview with the engineering object from a product lifecycle management database or environment of Buffet because “to lead a single session versus multiple collaborators, and in such a case multiple received objects could be seen and displayed through a single viewfinder 6, allowing to preview the collaborative work of the involved distributed team.” The suggestion/motivation for doing so would have been obvious and such motivation is found by Buffet (Buffet disclosed in col. 14 lines 27-32). Therefore, it would have been obvious to combine Buffet with Straub and Isozu to obtain the invention as specified in the instant claim(s).
However, Straub and Buffet do not teach select the one or more preview strategies for displaying the preview of the engineering object from a plurality of preview strategies using attributes associated with the one or more preview strategies; associate the one or more preview strategies with the engineering object; 
Isozu teaches select the one or more preview strategies for displaying the preview of the engineering object from the plurality of preview strategies using attributes associated with the one or more preview strategies (According to Spec. para [0031]: “the attributes associated with the strategy may include unique identifier, Isozu disclosed in col. 4 lines 55-61: “As illustrated in FIG. 3, the thumbnail management database 121 stores, as information pieces for management of thumbnail images, content IDs, content names, file names of thumbnail images, time stamps, bookmark flags, bookmark object information pieces, and the like. The content IDs are information pieces for identification of moving image contents.” In col. 7 lines 62-67: The moving image contents are arrayed from top to bottom in the vertical thumbnail line 232 in an ascending or descending order of a content ID. The content ID is a number added to each of the moving image contents in the ascending order of preparation of thumbnail images by the thumbnail preparation unit 122.” Here, content IDs are as unique identifier for identification of moving image contents. The engineering object as ‘moving image contents’ are arrayed from top to bottom in an ascending or descending order (which is indicating one or more preview strategies) that is based on the content IDs or the attributes associated with the preview strategies);
Isozu teaches associate the one or more preview strategies with the engineering object (Isozu disclosed in col. 5 lines 64-67 and col. 6 lines 1-4: “A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” Moreover, col. 6 lines 5-15: “In addition, the thumbnail display unit 124 executes such a 
Therefore, Straub, Buffet and Isozu are analogous because they are related in generating a preview of an engineering object through graphical user interface. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Straub, Buffet and Isozu before him or her, to modify to modify the generating a preview of an engineering object in GUI and storing the object in the product lifecycle management database of Straub and Buffet to include the selecting and associating of plurality of preview strategies with the engineering object of Isozu because “generation of the thumbnail images, addition of bookmarks to the thumbnail images, construction of the thumbnail management database, displaying of the thumbnail images, and the like are described as functional configuration of the information processing apparatus. This information processing apparatus is applicable to general electronic apparatuses capable of processing moving image contents, such a Isozu (Isozu disclosed in col. 4 lines 30-44). Therefore, it would have been obvious to combine Isozu with Straub and Buffet to obtain the invention as specified in the instant claim(s).
  Regarding claims 12, 13 and 15, Straub and Buffet teach The apparatus of claim 9, are incorporating the rejections of claims 4, 5 and 7 respectively because claims 12, 13 and 15 have substantially similar claim language as claims 4, 5 and 7, therefore claims 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Straub, Buffet and Isozu as discussed above for substantially similar rationale.
Conclusion
7.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Marchiori et al. (Pub. No. US2017/0357655A1) disclosed Methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for generating and providing converted content. If a user indicated that he wished to visit a content provider's website without viewing the animation associated with the content, he or she could do so by clicking directing on a user interface element that would direct the user to the content provider's website rather than first having to click on a play button and view the animation. Examples of autoplay content include Flash® content, video content, HTML content, and other animating content. Autoplay content can be converted into click-to-play content. Click-to-play content refers to content that has been turned static or paused automatically. A converter system accesses autoplay .
  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2129

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129